In an action, inter alia, seeking declarations regarding various insurers’ duties to provide a defense or indemnification in two underlying actions entitled Hunter v ASN Roosevelt Ctr., LLC, doing business as Archstone Westbury, and Archstone, formerly known as Archstone-Smith Operating Trust v Tocci Bldg. Corp. of N.J., Inc., both pending in the Supreme Court, Nassau County, under index Nos. 4856/08 and 1018/08, respectively, and related third-party and second third-party actions, the third-party defendant/second third-party defendant Erie Insurance Exchange appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), entered October 31, 2011, as granted that branch of the motion of the defendants/second third-party plaintiffs which was to direct it to pay all of the defense costs of the defendants/second third-party plaintiffs in the underlying actions.
Ordered that order is reversed insofar as appealed from, on the law, without costs or disbursements, and that branch of the motion of the defendants/second third-party plaintiffs which was to direct Erie Insurance Exchange to pay all of the defense *706costs of the defendants/second third-party plaintiffs in the underlying actions entitled Hunter v ASN Roosevelt Ctn, LLC, doing business as Archstone Westbury, and Archstone, formerly known as Archstone-Smith Operating Trust v Toed Bldg. Corp. ofN.J., Inc., is denied.
In an order entered April 7, 2011, the Supreme Court determined that the appellant, along with other insurers, was liable for the defense costs of the defendants/second third-party plaintiffs in two underlying actions entitled Hunter v ASN Roosevelt Ctr., LLC, doing business as Archstone Westbury, and Archstone v Tocci Bldg. Corp. of N.J., Inc. On the basis of that determination, the Supreme Court, in an order entered October 31, 2011, granted that branch of the motion of the defendants/ second third-party plaintiffs which was to direct the appellant to pay all of their defense costs in those underlying actions. Since, in a companion appeal (see QBE Ins. Corp. v Adjo Contr. Corp., 112 AD3d 686 [2013] [decided herewith]), we have determined that the appellant is not obligated to defend the defendants/second third-party plaintiffs in the underlying actions, we must reverse the order entered October 31, 2011, insofar as appealed from, and deny that branch of the motion of the defendants/second third-party plaintiffs which was to direct the appellant to pay such defense costs. Skelos, J.P., Balkin, Dickerson and Cohen, JJ., concur. [Prior Case History: 33 Misc 3d 1218(A), 2011 NY Slip Op 51967(U).]